


Exhibit 10.42
THE PROGRESSIVE CORPORATION
2003 DIRECTORS EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
This Agreement (“Agreement”) is made this <Grant Date> by and between
<Participant Name> (“Participant”) and The Progressive Corporation (the
“Company”).
1. Award of Restricted Stock. The Company hereby grants to Participant an award
(the “Award”) of restricted stock (the “Restricted Stock”) consisting of <# of
Shares> of the Company’s Common Shares, $1 Par Value (“Common Shares”), pursuant
and subject to The Progressive Corporation 2003 Directors Equity Incentive Plan
(the “Plan”).
2. Condition to Participant’s Rights under this Agreement. This Agreement shall
not become effective, and Participant shall have no rights with respect to the
Award or the Restricted Stock, unless and until the Participant has fully
executed this Agreement and delivered it to the Company (in the Company’s
discretion, such execution and delivery may be accomplished through electronic
means).
3. Restrictions; Vesting. The Restricted Stock shall be subject to the
restrictions and other terms and conditions set forth in the Plan, which are
hereby incorporated herein by reference, and in this Agreement. Subject to the
terms and conditions of the Plan and this Agreement, Participant’s rights in and
to the shares of Restricted Stock shall vest on <Vesting Date>.
The shares of Restricted Stock awarded under this Agreement shall vest as set
forth above unless, prior to such vesting date, the Award and the applicable
shares of Restricted Stock are forfeited or have become subject to accelerated
vesting under the terms and conditions of the Plan. Until the shares of
Restricted Stock vest, Participant shall not sell, transfer, pledge, assign or
otherwise encumber such shares of Restricted Stock or any interest therein.
4. Manner In Which Shares Will Be Held. Subject to the provisions of this
Paragraph 4, stock certificates evidencing the shares of Restricted Stock
awarded under this Agreement shall be registered in the name of Participant and
shall be delivered to and held in custody by the Company, or its designee, until
the restrictions thereon shall have lapsed or any conditions to the vesting of
such Award have been satisfied. Such certificates shall bear an appropriate
legend referring to the terms, conditions and restrictions applicable to such
Award.
In the discretion of the Company, any or all shares of Restricted Stock awarded
to Participant hereunder may be issued in, or after issuance may be transferred
to, book-entry form and held by the Company, or its designee, in such form. In
such event, no stock certificates evidencing such shares will be held, the
applicable restrictions will be noted in the records of the Company’s transfer
agent and in the book-entry system.
Participant hereby irrevocably authorizes the Company and the Compensation
Committee of the Board of Directors (the “Committee”) to take any and all
appropriate action with respect to the evidence of Participant’s Restricted
Stock, including, without limitation, issuing certificates for such Restricted
Stock, issuing such Restricted Stock in book-entry form, transferring any
previously issued certificates into book-entry form, transferring any Restricted
Stock (whether held in certificate or book-entry form) into unrestricted form at
vesting, or canceling any Restricted Stock (whether held in certificate or
book-entry form) as and when required by this Agreement or the Plan, or
undertaking any other action which may be done lawfully by the Company or the
Committee in the administration of the Plan and this Agreement. Participant
specifically acknowledges and agrees that such certificates and/or book-entry
evidence of Participant’s Restricted Stock may be transferred or cancelled
pursuant to this Agreement and the Plan without requiring that a Stock Power be
executed and delivered by the Participant or requiring any other action on the
part of Participant, and Participant authorizes the Company to undertake each
such action without such Stock Powers.
Participant hereby further irrevocably appoints the Secretary of the Company and
any employee of the Company who may be designated by the Secretary, and each of
them, my true and lawful attorney-in-fact and agent, with full power of
substitution and resubstitution, for me and in my name, place and stead, in any
and all capacities, to execute and deliver each and every document (including,
without limitation, any such Stock Powers) which may be necessary or appropriate
in connection with the issuance, transfer, cancellation or other action taken in
connection with the Restricted Stock awarded hereunder pursuant to this
Agreement or the Plan. The rights granted by Participant under this paragraph
shall automatically expire as to shares of Restricted Stock awarded hereunder
upon the transfer of such shares into unrestricted form at vesting or upon the
cancellation of such shares at any time, as applicable, pursuant to this
Agreement and the Plan.
 
5. Rights of Shareholder. Except as otherwise provided in this Agreement or the
Plan, Participant shall have, with respect to the shares of Restricted Stock
awarded hereunder, all of the rights of a shareholder of the Company, including
the right to vote the shares and the right to receive any dividends as declared
by the Company’s Board of Directors.
6. Shares Non-Transferable. No shares of Restricted Stock shall be transferable
by Participant other than by will or by the laws of descent and distribution. In
the event any Award is transferred or assigned pursuant to a court order, such
transfer or assignment shall be without liability to the Company, and the
Company shall have the right to offset against such Award any expenses
(including attorneys’ fees) incurred by the Company in connection with such
transfer or assignment.
7. Restricted Stock Deferral Plan. If Participant is eligible, and has made the
appropriate election, to defer the Restricted Stock awarded hereunder into The
Progressive Corporation Directors Restricted Stock Deferral Plan (the “Deferral
Plan”), upon vesting, the shares of Restricted Stock awarded hereunder shall be
considered to be deferred pursuant to the Deferral Plan, subject to and in
accordance with the terms and conditions of the Deferral Plan and any deferral
agreement entered into by Participant thereunder.
8. Dividends. Participant acknowledges and agrees that the Company will pay, or
cause to be paid, any cash dividends payable in respect of Restricted Stock
through such method(s) of payment as the Company deems advisable, on or promptly
after the date established by the Board of Directors for the payment of such
cash dividend to holders of the Company’s Common Shares (the “Dividend Payment
Date”), including, but not limited to: (i) payment by the Company’s transfer
agent through the procedures established generally for shareholders of record;
or (ii) payment by the Company to Participants directly by appropriate check,
draft or automatic deposit.

- 1 -

--------------------------------------------------------------------------------




9. Termination of Service. Except as otherwise provided in the Plan or as
determined by the Committee, if Participant resigns or is removed from the Board
of Directors for any reason other than death or Disability or does not stand for
re-election, all Restricted Stock held by Participant which is unvested or
subject to restriction at the time of such resignation or removal, or at the
time Participant leaves the Board, shall be automatically forfeited.
10. Entire Agreement: This Agreement constitutes the entire agreement between
the parties and supersedes and cancels any other agreement, representation or
communication, whether oral or in writing, between the parties hereto relating
to subject matter hereof, provided that the Agreement shall be at all times
subject to the Plan as provided above.
11. Amendment. The Committee, in its sole discretion, may hereafter amend the
terms of this Award, but no such amendment shall be made which would impair the
rights of Participant, without Participant’s consent.
12. Definitions: Unless otherwise defined in this Agreement, each capitalized
term in this Agreement shall have the meaning given to it in the Plan.
Participant hereby: (i) acknowledges receiving a copy of the Plan Description
relating to the Plan, and represents that he or she is familiar with all of the
material provisions of the Plan, as set forth in such Plan Description;
(ii) accepts this Agreement and the Restricted Stock awarded pursuant hereto
subject to all provisions of the Plan and this Agreement; and (iii) agrees to
accept as binding, conclusive and final all decisions and interpretations of the
Committee relating to the Plan, this Agreement or the Restricted Stock awarded
hereunder.
Participant evidences his or her agreement with the terms and conditions of this
Agreement, and his or her intention to be bound hereby, by electronically
accepting the Award granted hereunder pursuant to the procedures adopted by the
Company. Upon such acceptance by Participant, this Agreement will be immediately
binding and enforceable against Participant and the Company.
 
 
 
THE PROGRESSIVE CORPORATION
 
 
By:
/s/ Charles E. Jarrett
 
Vice President & Secretary




- 2 -